732 N.W.2d 544 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Neal BISGEIER, Defendant-Appellant.
Docket No. 133472. COA No. 266882.
Supreme Court of Michigan.
June 20, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the January 31, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.